Citation Nr: 1216131	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-46 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, sleep apnea is shown as likely as not to be due to military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his sleep apnea started during his military service.  After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that the Veteran's sleep apnea is related to his military service. 

The Veteran's service treatment records are silent for any diagnosis or treatment of obstructive sleep apnea.  

The Veteran's separation from service was in October 2002.  The Veteran was diagnosed by a private physician with sleep apnea in February 2007.  In May 2007 the Veteran's private physician stated that after reviewing the Veteran's history he has been a loud, disruptive snorer for at least 10 years.  It was opined that it was possible that his sleep apnea has been present this length of the time as well.  In January 2009 the Veteran's private pulmonologist stated that he began seeing the Veteran after another doctor left the practice and by history, the Veteran had loud obstructive snoring that goes back quite a number of years before his diagnosis of sleep apnea.  It was further stated that while the Veteran did not have a diagnostic study until much later, it would be reasonable to assume that he probably had severe sleep apnea for ten or more years. 

In addition to the Veteran's statements the Veteran also submitted buddy statements, one from his wife and seven from fellow service members.  One buddy statement by C.C. stated that from the time period of June 1994 to November 1998 he was on four bivouacs and three temporary duty assignments with the Veteran.  It was during this time that he noticed the Veteran had very vocal snoring and gasping problems that disrupted the tent and the Veteran then slept in his vehicle to not disturb others and that he witnessed the Veteran being tired during a lot of meetings while deployed abroad.  A buddy statement by K.D. relates the Veteran's severe snoring problems back to numerous deployments during the time period of 1989 to 1992.  The other four buddy statements describe the Veteran's snoring problems occurred prior to September 2001 and continued when they were deployed together after September 2001; especially when they lived in tents together. 

After a careful review of the Veteran's claims file the Board finds that there are no negative medical nexus opinions of record and only the May 2007 and August 2009 private opinions, which state that the Veteran's sleep apnea began 10 years prior, are of record.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In addition,  there are also the Veteran's statements and the statements from his fellow service members and his wife.  After a careful review of all the evidence of record the Board finds that service connection for sleep apnea is warranted.  

The Board finds that while sleep problems related to his sleep apnea were not documented in his service treatment records, the statements by the Veteran, his fellow service members, and his wife establish that he experienced symptoms of sleep apnea while in service, especially after September 2011.  First, the Veteran's private physicians put the beginning of the Veteran's sleep apnea prior to the Veteran's discharge from military service.  

The Board finds that the Veteran is competent to testify as to experiencing symptoms of sleep apnea during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).   Additionally, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   Throughout the course of his communications with VA, the Veteran has consistently maintained that his disorder has chronically continued since his discharge from the military.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has only reported that his sleep apnea is related to his military service and neither the Veteran nor his private physicians have ever reported another date of onset; moreover, there are no negative opinions of record.  

In addition to the Veteran's statements and his private physicians' opinions, also of record are the buddy statements.  The Veteran's lay contentions regarding experiencing this disorder during his military service are supported by his supporting witness statements, as discussed above.  A layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Thus, the Board finds that although the Veteran's service treatment records do not include any treatment or diagnosis of sleep apnea in service, service connection is still warranted because in addition to there being no negative nexus opinions of record, the Veteran's statements are supported by the statements by his fellow service members and his private physicians.   Additionally, the Board finds that the Veteran's statements have been consistent that his sleep apnea is related to his military service.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his private doctors.  

In summary, the Board finds that by granting the Veteran the benefit of the doubt that service connection for sleep apnea is granted.  Service connection is warranted since there are no negative nexus opinions of record and two private opinions stating that the date of onset was during the Veteran's military service.  In addition, the Veteran's statements have been found competent and credible and supported by the statements by his fellow service members.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for sleep apnea is warranted. 

ORDER

Service connection for sleep apnea is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


